DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 have been amended. The following claims 1-16 have been examined and are pending.
Response to Arguments
Applicant's amendments and arguments see pages 9-11, filed 11/19/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the claims 1-16  after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-16 have been withdrawn.
The claims 1-16 are now in condition for allowance.
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
teaches a connection establishing method for a mesh network, the mesh network includes a first transceiver and a second transceiver, and the method comprising; connection establishing system for a mesh network, comprising: configuring the second transceiver to receive the secure connection response signal, decrypt the secure connection response signal by a private key to generate a decryption message, and transmit an association request signal including the decryption message to the first transceiver; [Ptasinski, ¶0052: In Step 310, the collocated device 208 functioning as a configurator, may send an authentication response message to the client station 204  (receive the secure connection response signal). ¶0053: The key 1 message, associated with the step 318, may comprise a configurator key. In step 320, the client station 204 may communicate a key2 message to the collocated device 208 functioning as a configurator. The key2 message, associated with the step 320, may comprise a client key. ¶0054: In step 322, the collocated device 208 functioning as a configurator, may communicate a configuration message to the client Station 204. The configuration message, associated with the step 322, may comprise configuration information that may be utilized to authenticate a client Station 204. The configuration information communicated in the configuration message, associated with the Step 322, may be encrypted based on the configurator key and/or the client key. In Step 324, the client Station 204 may communicate a status message to the collocated device 208 functioning as a configurator (first transceiver). The status message 324 may be sent subsequent to decryption of at least a portion of the configuration message 322 (decrypt the secure connection response signal by a private key to generate a decryption message). The client station 204 may utilize the configurator key and/or the client key to decrypt at least a portion of the configuration message, associated with the step 322 that was previously encrypted by the collocated device 208 functioning as a configurator. ¶0055: Subsequent to configuration of the client station 204 (second transceiver), the collocated device 208 functioning as a configurator (first transceiver), may not be available to configure another client station 106 during the current configurator registration window time interval. Beacon frames may be transmitted by the collocated device 208 functioning as an AP, subsequent to the configuration of the client station 204. ¶0052: In Step 310, the collocated device 208 functioning as a configurator, may send an authentication response message (receive the secure connection response signal) to the client station 204. In step 312, the client station 204 (second transceiver) may send an association request message (transmit an association request signal), associated with the Step 312, to the collocated device 208 functioning as a configurator (first transceiver)] configuring the first transceiver to receive the association request signal, and determine whether the decryption message matches with the authentication message; [Ptasinski , ¶0052: In step 314, the collocated device 208 functioning as a configurator (first transceiver), may send an association response message, associated with the step 314, to the client station 204.] in response to determining that the decryption message matches with the authentication message, configuring the first transceiver to ¶0054: The status message, associated with the step 324, may indicate whether the client Station 204 was successfully configured during the packet exchange] and configuring the second transceiver to receive the association response signal and establish the secure connection with the second transceiver. [Ptasinski, ¶0054: If the client Station was successfully configured, the Status message, associated with the Step 324, may indicate success. The collocated device 208 functioning as a configurator, may store authentication information about the configured client 204 in persistent memory]; performing a secure connection procedure by the first transceiver and the second transceiver, wherein the secure connection procedure includes: [Britt, ¶¶0045 and 0052: As shown in Fig. 2, an IoT device 101 comprises a communication protocol stack inclusive of Bluetooth LE radio and antenna 207 (the second transceiver) (with low power microcontroller 200). Fig. 3 shows an IoT hub 110 inclusive of wide area network (WAN) interface 302 and antenna 310 (the first transceiver) inclusive of also includes a memory 317 for storing hardware logic 301 to include secure key store for encryption keys for encrypting communication and generating/verifying signatures. ¶¶0057, 0075, 0127-0128, 0130 and 0210: In some cases, a continuous bi-directional stream, a simple request/response protocol where a IoT service 120 communicates periodically an SSL connection or other secure channel (the secure connection procedure) may be established over a Bluetooth Low Energy (BTLE) communication channel, between the IoT service 120 and the IoT device 101 with/without an IoT hub 110 to transmit an (unencrypted version of the) message via a communication channel; where the message communicated between IoT service 120 and IoT device 101 may comprises a command packet or configuration data.]; configuring the second transceiver to transmit a secure connection request signal to the first transceiver, wherein the secure connection request signal includes an identifier having one of a kind uniqueness; [Britt, See ¶¶0057, 0075, 0127-0128, 0130 and 0210. ¶¶0141-0155: The IoT service generates a message (the secure connection request signal) which contains the IoT service unique ID (an IoT serial number/timestamp, ID of factory key used to sign this unique ID, a class of unique ID, IoT’s service’s public key, and signature over unique ID), Factory Certificate (a time), IoT service session public key, and a IoT service session public key signature (an identifier having one of a kind uniqueness). ¶¶0212-0213: In Figs. 23A-C, at 2302 the IoT service creates a packet containing serial number and public key of the IoT, which at 2303 is signed using the factory private key and forwarded to the IoT device via the IoT hub at 2309. Examiner interprets the identifier of the IoT service to be a complex and one of a kind unique as given the elements which it contains.]; configuring the first transceiver to receive the secure connection request signal, obtain a public key corresponding to the identifier from a comparison table, and encrypt an authentication message with the public key to generate a secure connection response signal to be transmitted to the second transceiver, wherein the comparison table defines a correspondence between the public key and the identifier; [Britt, ¶¶0094-0095: the low power microcontroller 200 of each IoT device 101 and the low power logic/microcontroller 301 of the IoT hub 110 include a secure key store (or in a subscriber identify module (SIM)) (a comparison table) for storing encryption keys used by the embodiments described below (see, e.g., FIGS. 10-15 and associated text).  ¶0096: A public key (obtain a public key) is provided to the IoT service 120 and when a new IoT device 101 is set up (the secure connection request signal), it's public key is provided to both the IoT hub 110 and the IoT service 120. ¶0106: Following provisioning IoT service 120 using SIM as a secure identifier (corresponding to the identifier), both the IoT hub 110 and IoT service 120 (first transceiver) security stores a copy of the IoT devices’ public key to be used when encrypting communication with the IoT device 101. ¶0125: As discussed in detail below, in one embodiment, to establish a secure communication session, the public/private session key pairs, 1650 and 1651, are used by each encryption engine, 1660 and 1661, respectively, to generate the same secret which is then used by the SKGMs 1640-1641 to generate a key stream to encrypt and decrypt communication between the IoT service 120 and the IoT device 101. ¶0130: In Fig. 16B, which does not require an IoT hub. Rather, in this embodiment, communication between the IoT device 101 and IoT service 120 occurs through the client device 611. A message to the IoT device 101 the client device 611 transmits an unencrypted version of the message to the IoT service 120 at 1611. The encryption engine 1660 encrypts the message using the secret or the derived key stream (encrypt an authentication message with the public key) and transmits the encrypted message (a secure connection response signal) back to the client device 611 (second transceiver) at 1612. Examiner interprets the (secure) key store is based on well- known relational database, correlation databases, and/or linked tables that cross reference; therefore, the associated index identifies stored public keys stored within.] 
However, none of Ptasinski, Britt, Liu, Shribman, Shin, and Li teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 9.  For example, none of the cited prior art teaches or suggest the second transceiver is configured to establish the secure online connection with the first transceiver, wherein the second transceiver is further configured to embed a brand and a model into the secure connection request signal, and wherein the first transceiver is further configured to embed the brand and the model into the secure connection response signal, in view of other limitations of claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Liu (20160267493 A1) teaches a computer-implemented method for product anti-counterfeiting is implemented at a computer server that is communicatively connected to a client terminal. The computer server receives a product authentication message from the client terminal and determines a total number of times that the product has been authenticated based, at least in part, on the product authentication message. When the total number of 
Shribman et al (20190037047 A1) teaches a method for fetching a content from a web server to a client device is disclosed, using tunnel devices serving as intermediate devices. The client device access an acceleration server to receive a list of available tunnel devices. The requested content is partitioned into slices, and the client device sends a request for the slices to the available tunnel devices. The tunnel devices in turn fetch the slices from the data server, and send the slices to the client device, where the content is reconstructed from the received slices. A client device may also serve as a tunnel device, serving as an intermediate device to other client devices. Similarly, a tunnel device may also serve as a client device for fetching content from a data server. The selection of tunnel devices to be used by a client device may be in the acceleration server, in the client device, or in both. 
Li (20200382953 A1) teaches a data communication method and system. The method includes: a first terminal continuously generating a communication carrier signal; sending by the first terminal a communication data signal carrying a data packet to be processed, beginning to record the first number of pulses when the first terminal completes sending the data packet to be processed; receiving by the second terminal the communication data signal, beginning to record the second number of pulses when the second terminal completes receiving the data packet to be processed, generating a response data packet; sending, by the second terminal, the response data packet to the first terminal when detecting that the second number reaches a pulse number threshold N; and allowing, by the first terminal, to begin receiving the response data packet when detecting that the first number is within a threshold range (¶¶0152-0159, 0163, and 0170).
Shin et al (20190052714 A1) teaches an electronic device according to various embodiments may include: a communication module comprising communication circuitry; and a processor configured to receive, from an external electronic device functionally connected with the electronic device, a 
Conclusion                                                                                                                                                                                                     	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sakinah White Taylor/Examiner, Art Unit 2497